Citation Nr: 1825818	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 705A	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee




THE ISSUE

Entitlement to nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD

Bonnie Yoon, Counsel





INTRODUCTION

The Veteran served on active duty from December 1984 to April 1986.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 administrative decision issued by a Department of Veterans Affairs (VA) Pension Management Center.

In his October 2014 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  However, most recently in September 2016, the Veteran withdrew his request for a hearing.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected disability pension benefits have not been met.  38 U.S.C. §§ 1501, 1521 (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, the facts pertaining to the issue of whether the Veteran has qualifying service during a period of war are not in dispute and the appeal must be denied as a matter of law.  Thus, the duties to notify and assist are not applicable to the issue on appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria and Analysis

The Veteran seeks entitlement to nonservice-connected pension benefits.  By statute, VA shall pay pension benefits to each veteran of a period of war who meets the service requirements specified, and who is permanently and totally disabled from a nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C. § 1521.  A threshold requirement for entitlement to a nonservice-connected pension requires that the claimant have 90 or more days of service during a period of war.  Id.

A veteran meets the service requirements for pension if he or she served in active military, naval, or air service (1) for 90 days or more during a period of war; 
 (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 
 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The term "period of war" for pension purposes means the Mexican Border Period, World War I, World War II, the Korean conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of War by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  38 U.S.C. § 1501(4); 38 C.F.R. § 3.2.  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for Veterans who served in the Republic of Vietnam during that period.  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  The term "Persian Gulf War" means the period beginning on August 2, 1990, and ending on the date thereafter prescribed by Presidential proclamation or by law.  38 U.S.C. § 101(29), (33); 38 C.F.R. § 3.2(f), (i).

The Veteran contends that entitlement to nonservice-connected pension is warranted based on wartime service.  The evidence reflects that the Veteran served on active duty from December 1984 to April 1986.  The Veteran asserts that he was on active duty during the invasion of Grenada, which was part of the Cold War.  However, documentation submitted by the Veteran indicates that the invasion of Grenada occurred in 1983, which is prior to the Veteran's service.  He also indicates that the Cold War did not end until 1991; therefore, he alleges his service during this period is classified as wartime service.  

However, the Veteran's period of active service did not occur during a recognized period of war under 38 U.S.C. § 1501, 38 C.F.R. § 3.2.  The Board acknowledges the Veteran's contentions, but is bound by the regulation that defines wartime service; those laws do not consider the Cold War to be a wartime period for pension purposes.  38 U.S.C. § 7104(c).  Congress defines the periods of war, and VA has no authority to disregard these determinations.

The Board acknowledges that the Veteran stated on his April 2014 claim that he served on active duty from December 1984 to August 1986.  However, even if the Board were to accept that the Veteran served until August 1986, he still does not have qualifying wartime service according to applicable law and regulations.  Although the Veteran indicated that the Cold War did not end until 1991, which would extend into the Persian Gulf War period, he has not alleged that he served until 1991 and the evidence of record does not reflect that he had active military service on or after August 2, 1990, when the Persian Gulf War period began.    

While the Board is sympathetic to the Veteran's claim, pension may only be awarded where the claimant has qualifying wartime service.  Because he does not have the threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.




____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


